[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE FROM THE JURY TRIAL LIST
The plaintiff instituted the present action seeking declaratory judgment as to the validity of a condition imposed by the defendant in its approval of an Application for a Special Exception. The attacked condition relates to the payment of a fee in lieu of provisions of the zoning regulations relating to required number of parking spaces.
The defendant has filed a counterclaim seeking monetary damages based upon a claimed breach, by the plaintiff, of an agreement to make the required payments in lieu of providing the parking spaces.
The plaintiff has now moved to strike the defendant's claim for a trial by jury asserting that a declaratory judgment action is equitable in nature and that the defendant should not be allowed to "recharacterize" the action as an action at law by demanding a jury trial.
A counterclaim is an independent action and the question presented, therefore, is whether the defendant's counterclaim is essentially legal or equitable. U.S. Trust Co., v. Bohart, 197 Conn. 34, CT Page 3557 45 (1985). If the action is essentially legal in nature, a right to a jury exists. See, Skinner v. Angliker, 211 Conn. 370,373-375 (1989). In the present case, the counterclaim asserts a straight forward cause of action, seeking monetary damages, asserting a breach of an agreement. Accordingly, the claims asserted by the defendant are legal, not equitable in nature.
The motion to strike the case from the jury trial list is therefore denied.
RUSH, JUDGE